     Case 1:18-cv-20394-RNS Document 25 Entered on FLSD Docket 06/11/2019 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                    Southern District of Florida


    UNITED STATES OF AMERICA ex rel. DEREK                            )
            LEWIS and JOEY NEIMAN                                     )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                             Civil Action No. 18-20394
                                                                      )
 COMMUNITY HEALTH SYSTEMS, INC.; CHSPSC,                              )
               LLC; et al.                                            )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) CHSPSC, LLC
                                           c/o Corporation Service Company
                                           251 Little Falls Drive
                                           Wilmington, DE 19808




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jeffrey W. Dickstein
                                           Phillips & Cohen LLP
                                           Southest Financial Center
                                           200 S. Biscayne Blvd., Suite 2790
                                           Miami, FL 33131


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




Date:       Jun 11, 2019                                                                           s/ Doris Jones
     Case 1:18-cv-20394-RNS Document 25 Entered on FLSD Docket 06/11/2019 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                    Southern District of Florida


    UNITED STATES OF AMERICA ex rel. DEREK                            )
            LEWIS and JOEY NEIMAN                                     )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                             Civil Action No. 18-20394
                                                                      )
 COMMUNITY HEALTH SYSTEMS, INC.; CHSPSC,                              )
               LLC; et al.                                            )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Community Health Systems, Inc.
                                           c/o Corporation Service Company
                                           251 Little Falls Drive
                                           Wilmington, DE 19808




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jeffrey W. Dickstein
                                           Phillips & Cohen LLP
                                           Southest Financial Center
                                           200 S. Biscayne Blvd., Suite 2790
                                           Miami, FL 33131


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




Date:      Jun 11, 2019                                                                          s/ Doris Jones
                                                                                                                  rk
